Citation Nr: 0004289	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-03 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to 
March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
that denied an application to reopen a previously denied 
claim of service connection for a psychiatric disorder.

By a November 1973 decision, the Board denied a claim of 
entitlement to service connection for a psychiatric disorder 
(characterized then as a nervous disorder).  In this regard, 
it should be noted that a previously denied claim of service 
connection may not be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has made it clear that the Board has a 
duty to address the new and material evidence issue 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Consequently, the decision 
that follows begins with a determination on the question of 
whether the previously denied claim should be reopened.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the Board in November 1973.

2.  Certain evidence received since the November 1973 Board 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claim.

3.  No competent medical evidence has been presented to link 
current psychiatric disability to the veteran's period of 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disorder has been submitted.  38 U.S.C.A. 
§§ 1131, 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for a 
psychiatric disorder is not his first such claim.  Service 
connection for a psychiatric disorder was denied by a 
November 1973 decision of the Board.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  As a result, the Board 
may now consider the veteran's claim of service connection on 
the merits only if "new and material evidence" has been 
presented or secured since the November 1973 denial.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

The regulations define "new and material" evidence as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
this three-step approach, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then the 
Secretary may proceed to evaluate the merits of the claim, 
but only after ensuring the duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Elkins, supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the November 1973 Board denial, 
and finds that new and material evidence has indeed been 
presented.  The evidence available at the time of the 
November 1973 denial included the veteran's service medical 
records, which show that, in July 1963, he was seen for 
complaints of feeling nervous.  He reported that he had 
hyperventilated the previous week.  A February 1964 
psychiatric examination report reveals that emotional 
instability reaction manifested by poor judgment, unable to 
take authoritative figures, and inability to concentrate was 
diagnosed.  

Correspondence from the veteran's private dentist, dated in 
September 1972, indicates that the veteran had a stubborn gum 
problem, which appeared to be stress and fatigue related.  
Correspondence from another private physician that same month 
indicates that, in October 1961, the vetera veteran had had a 
history of increased nervousness and tension with lack of 
sleep.  The physician noted that no abnormalities were found 
at that time other than the veteran having had a relatively 
broad based gait.  

Correspondence from a private physician, dated in 
September 1972, indicates that the veteran was seen for a 
psychiatric consultation.  The physician indicated that the 
veteran had brought a February 1964 service medical record in 
which a diagnosis of emotional instability, poor judgment, 
and inability to talk to authority figures was made.  The 
physician opined that the veteran had progressed in civilian 
life, his instability had decreased, and he had certainly 
done very well at work, but still had some social anxiety 
with girls.  The physician further opined that there was no 
evidence of mental illness or neurosis, and that the previous 
emotional instability had improved somewhat.

The veteran submitted his application to reopen his claim of 
service connection for a psychiatric disorder in 
September 1997.  The additional evidence received since the 
November 1973 Board denial includes numerous VA outpatient 
treatment reports, dated from May 1982 to February 1999, 
showing that, beginning in May 1982, the veteran had received 
psychiatric treatment, and an anxiety disorder was diagnosed.  
A March 1998 report from the veteran's VA social worker 
indicates that the veteran was first seen in May 1982 for 
psychiatric complaints, including phobias.  It was noted that 
the veteran had been followed in the psychiatry clinic since 
that time, although regular visits had been very difficult 
for a variety of reasons, including job commitment and 
finances.  VA outpatient treatment reports show that the 
veteran had been found to have, at various times, depression, 
dysthymia, generalized anxiety disorder, as well as social 
adjustment problems.

What is different about the newly received evidence is that 
it now includes medical diagnoses of a psychiatric disorder.  
This evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a).  It short, it tends to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, these treatment records bear directly 
and substantially upon the issue at hand, and are neither 
duplicative nor cumulative, and are so significant that they 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
the VA treatment reports tend to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must now determine whether 
the claim of service connection for a psychiatric disorder is 
well grounded.  Elkins, supra.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

The veteran claims that the psychiatric complaints for which 
he was treated during service led to his current psychiatric 
disorder.  Based on a review of the evidence, the Board finds 
that the veteran's claim of service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303.  The veteran's service 
medical records show that, in July 1963, he was seen for 
complaints of feeling nervous.  In February 1964, emotional 
instability reaction was diagnosed.  Post-service treatment 
reports do not contain a diagnosis of a psychiatric 
disability until May 1982, which is nearly 18 years after 
separation from service, and no medical nexus opinion between 
current disability and problems in service has been provided.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the record 
shows that the veteran was found to have a psychiatric 
disorder since at least May 1982, and has been treated since 
then for his psychiatric disability, none of the examiners 
has related such psychiatric disability to service, including 
any problem the veteran was treated for in service.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences a psychiatric 
disorder that is attributable to his period of active 
military service.  The Board has taken into consideration the 
veteran's statements regarding the onset of psychiatric 
disability as well as a March 1983 lay statement from a 
friend.  However, while they are competent to provide 
information regarding the symptoms the veteran currently 
experiences and has experienced since military service, there 
is no indication that they are competent to comment upon 
etiology or time of onset of currently diagnosed disability.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 
495.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current 
psychiatric disability and service, or between continued 
symptoms since service and current disability, the veteran's 
claim may not be considered well grounded and must be denied.  
(The statutory presumption of 38 C.F.R. § 3.307 does not aid 
the veteran because no evidence has been submitted to show 
that a psychosis was manifested to a compensable degree 
within a year of his separation from service.  38 C.F.R. 
§§ 3.307, 3.309.)


ORDER

Service connection for a psychiatric disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

